DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08-03-2022 has been entered. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-17, 19-20 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2004/0018430 hereinafter Holman in view of U.S. Pre-Grant Publication No. 2017/0294643 hereinafter Burshtain, U.S. Pre-Grant Publication No. 2012/0064409 hereinafter Zhamu and U.S. Pre-Grant Publication No. 2009/0136846 hereinafter Lee. 
Regarding Claims 1, 30 and 31, Holman teaches a lithium-ion battery (paragraph 54, 82) comprising: an anode (negative electrode) active material (paragraphs 86, 88); an anode current collector (paragraph 56); a cathode (positive electrode) active material (paragraphs 86-87); a cathode current collector (paragraph 56); an electrolyte that is in ionic contact with the electrodes (paragraph 55); and a porous separator disposed between the anode active material and the cathode active material (paragraphs 102-104), wherein the anode (negative electrode) active material comprises a plurality of particles of electroactive material that is coated with a layer of a low refractive index material [14] and electrically conductive material [12] (i.e. graphene/elastomer composite) (paragraphs 59-64). Holman further teaches that the thickness of the coating film is less than 1 micron, the ionic conductivity is greater than 10-7 S/cm, and the electrical conductivity is about 4 S/cm (paragraphs 67-69, 95-97). 
Holman further teaches that the anode (negative electrode) active material comprises a coating layer that includes a low refractive index material (i.e. thermoplastic polymers such as polypropylene or fluorinated polymers) (paragraphs 90) and a conductive material (i.e. carbon material) (paragraph 99), wherein the coating or encapsulating layer is elastic (i.e. elastomeric material) (paragraph 92) and the low refractive index material is included in an amount of about 50% by weight of the composite coating layer (paragraphs 90, 107). 
Holman does not disclose that the conductive material in the coating layer such as carbon is specifically graphene, however, Burshtain teaches a lithium-ion cell that comprises an anode, a cathode, and an electrolyte (paragraph 47), wherein the anode active material comprises a core-shell particle including an electroactive core material (paragraph 64) and coating layer on the core (paragraph), the coating comprises a conductive material such as graphene (paragraphs 101, 159). Therefore, it would have been obvious to one of ordinary skill in the art to include a conductive material such as graphene in the coating layer before the effective filing date of the claimed invention because Burshtain discloses that such modification can enhance electronic conductivity of the active material and reduce surface potential of the core particles (paragraphs 101, 149). 
The combination does not specifically disclose that the elastomeric matrix material as claimed. 
However, Zhamu teaches a graphene-enhanced anode for lithium ion batteries that comprises anode active material coated with graphene sheet (paragraphs 39-40), wherein the anode further comprises a polymeric material such as polyacrylonitrile, cellulosic polymers, or epoxy resins (paragraph 50). Therefore, it would have been obvious to one of ordinary skill in the art to include such polymeric material in the anode material before the effective filing date of the claimed invention because Zhamu discloses that such polymer material can improve conductivity of the anode and cycle characteristics of the battery (paragraphs 50, 59). 
The selection of a known material (i.e. polymeric material such as polyacrylonitrile, cellulosic polymers, or epoxy resins), which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07). 
With regards to the fully recoverable tensile strain of the composite coating layer, MPEP § 2112.01 states that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Because the structure recited in the combination of Holman, Burshtain and Zhamu (i.e. an electroactive material encapsulated by graphene/elastomer composite) is substantially identical to that of the claims, claimed properties or characteristics are presumed to be inherent. 
The combination does not specifically disclose that the anode further comprises a lithium salt such as lithium hexafluorophosphate. 
However, Lee teaches a negative electrode (anode) for a rechargeable battery, wherein the negative electrode comprises a negative electrode material (paragraph 24) and lithium salt such as lithium hexafluorophosphate (paragraphs 46-47). Therefore, it would have been obvious to one of ordinary skill in the art to include lithium hexafluorophosphate in the negative electrode before the effective filing date of the claimed invention because Lee discloses that such lithium salt in electrode material can improve the battery resistance when operating at high discharge rates (paragraph 46). 
Regarding Claim 3, the combination teaches that the graphene sheets are selected from pristine graphene or graphene oxide (paragraph 73 of Zhamu). 
Regarding Claims 4-5, the combination teaches that the graphene sheets comprise single-layer graphene or few-layer graphene, wherein said few-layer graphene is defined as a graphene platelet formed of less than 10 graphene planes (graphite platelets) and having length or width from 5 nm to 5 µm (paragraphs 14, 72 of Zhamu). 
Regarding Claims 6-8, Holman teaches that the anode active material comprises silicon or Li alloy that contains from 0.1% to 10% by weight of a metal element selected from Zn, Ag, Au, Mg, Ni, Ti, Fe, Co, V, or a combination (paragraph 88). 
Regarding Claims 9-10, the combination teaches that the anode active material is in a form of nanoparticle and the anode active material having a dimension less than 20 nm (paragraph 71 of Zhamu). 
Regarding Claims 11-14, the combination teaches that the plurality of electroactive particles are coated with a layer of carbon disposed between the plurality of particles and the graphene/elastomer composite layer, wherein the carbon material is selected from polymeric carbon or artificial graphite particle (paragraph 50 of Zhamu).
Regarding Claim 15, the combination teaches that the nanoparticle is pre-doped with lithium ions to form a prelithiated anode active material expected to have an amount of lithium from 0.1% to 54.7% by weight of said prelithiated anode active material (paragraph 48 of Zhamu). 
Regarding Claims 16-17, the combination teaches that the negative electrode (anode) further comprises a lithium ion-conducting additive such as LiCl and it is included in an amount of 1 to 50% by weight (paragraphs 46-47 of Lee). 
Regarding Claims 19 and 20, the combination teaches that the composite coating layer comprises an electron-conducting polymer (i.e. polyaniline) and a lithium ion-conducting polymer (i.e. polyethylene oxide (PEO)) (paragraph 98 of Holman). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729